Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131655(96)(98)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PAMELA PEREZ,
           Plaintiff-Appellee,
                                                                    SC: 131655
  v                                                                 COA: 249737
                                                                    Wayne CC: 01-134649-CL
  FORD MOTOR COMPANY and
  DANIEL P. BENNETT,
             Defendants-Appellants.
  _________________________________


                On order of the Chief Justice, the motion by plaintiff-appellee for extension
  of the time fore filing her supplemental brief is considered and it is GRANTED. The
  motion by the Michigan Trial Lawyers Association for leave to file a brief amicus curiae
  is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2007                       _________________________________________
                                                                               Clerk